IN THE COURT OF CRIMINAL APPEALS
                       OF TEXAS
                                     NO. PD-1631-09



                        WILLIAM MARK GIBSON Appellant

                                             v.

                                THE STATE OF TEXAS

                       ON REHEARING OF APPELLANT’S
                     PETITION FOR DISCRETIONARY REVIEW
                     FROM THE FIRST COURT OF APPEALS
                             McLENNAN COUNTY

              Per curiam.

                                      OPINION


       Appellant was convicted of capital murder and punishment was assessed at

confinement for life. The Court of Appeals affirmed the conviction. Gibson v. State, No.

01-08-00275-CR (Tex. App. — Houston [1st], delivered July 30, 2009). Appellant’s

petition for discretionary review was dismissed as untimely filed on May 26, 2010.

Appellant has filed a motion for rehearing requesting reinstatement of his petition so that
                                                                             Gibson - 2

it will be considered by this Court. Appellant’s motion for rehearing is granted. His

petition filed on March 17, 2010, is reinstated as of June 30, 2010, and will be considered

in accord with Tex.R.App.P. 68. The copies must be filed in THIS Court by July 7, 2010.




Delivered June 30, 2010
Do not publish